t c memo united_states tax_court scott ray holmes petitioner v commissioner of internal revenue respondent docket no filed date scott ray holmes pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s income_tax of dollar_figure for and additions to tax of dollar_figure for failure_to_file under sec_6651 section references are to the internal_revenue_code as amended and in effect in rule references are to the tax_court rules_of_practice and procedure continued and dollar_figure for failure to pay estimated_tax under sec_6654 the issues for decision are whether petitioner is liable for income_tax in the amount determined by respondent we hold that he is whether petitioner is liable for additions to tax for failure_to_file under sec_6651 and for failure to pay estimated_tax under sec_6654 we hold that he is whether petitioner is liable for the addition_to_tax for failure to pay under sec_6651 we hold that he is not whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay and for maintaining frivolous or groundless positions we hold that he is findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in texarkana texas when he filed the petition in he received wages of dollar_figure from cooper tire rubber co interest of dollar_figure and savings bond income of dollar_figure from texar federal credit_union a distribution of dollar_figure from ge continued respondent stated in the explanation of income_tax examination changes attached to the notice_of_deficiency and alleged in the answer that petitioner was liable for additions to tax of dollar_figure for failure_to_file under sec_6651 and dollar_figure for failure_to_pay_tax under sec_6651 totaling dollar_figure capital sec_401k asset maintenance plan and a distribution of dollar_figure from cooper tire rubber cash clear petitioner made no income_tax or estimated_tax payments for federal_income_tax was withheld from his income for in the amount of dollar_figure petitioner did not file a federal_income_tax return for he mailed a 32-page document entitled notice of affidavit statement in rebuttal to internal_revenue_code sec_6011 for year period ending date to respondent’s national_office on date in it petitioner argued that he was not subject_to tax for because inter alia filing federal_income_tax returns is voluntary paying income_tax based on a form_1040 u s individual_income_tax_return is an illegal kickback taxable_income applies only to sources from international or foreign_commerce petitioner’s domicile is outside the united_states because he lives in the compact state of texas state republic he is not a united_states_person domestic_partnership domestic_corporation estate_or_trust the term employee applies only to those working for public service and his wages are not included in gross_income petitioner attached about a hundred pages of exhibits to the 32-page document including purported copyright notices published in a newspaper of the parties agree that dollar_figure of the dollar_figure distribution is taxable if petitioner is subject_to federal_income_tax general circulation ucc financing statements and pages of tax_protester information by larken rose respondent determined that petitioner had a dollar_figure deficiency and had dollar_figure tax withheld leaving a balance due of dollar_figure during informal_discovery respondent wrote petitioner and stated inter alia that petitioner’s arguments were frivolous and that he might be subject_to a penalty under sec_6673 respondent again warned petitioner about his potential liability for a penalty under sec_6673 in the amendment to answer and in respondent’s pretrial memorandum opinion a whether petitioner is liable for income_tax for in the amount determined by respondent petitioner contends that he is not liable for income_tax for in the amount determined by respondent we disagree petitioner stipulated that he received wages interest savings bond income and distributions in as determined by respondent however he continues to contend that those items are not taxable for reasons provided in the statement that he filed in lieu of a form_1040 petitioner’s arguments are frivolous and we perceive no need to refute them with somber larken rose was sentenced to months in prison for not filing returns and advancing frivolous arguments see united_states v rose wl e d pa date reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir we conclude that petitioner is liable for income_tax for in the amount determined by respondent b whether petitioner is liable for additions to tax for sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose a particular addition_to_tax or penalty to meet that burden the commissioner need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 respondent has met the burden of production with respect to the additions to tax for failure_to_file a return under sec_6651 for by showing that petitioner did not file a return for that year and for failure to pay estimated_tax under sec_6654 by showing that petitioner did not pay estimated_tax however respondent did not do so with respect to sec_6651 sec_6651 provides for an addition_to_tax in instances where there is a failure to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a valid_return for sec_6651 provides that a return prepared by the secretary under sec_6020 is the return filed by the taxpayer for purposes of determining an addition_to_tax under sec_6651 id respondent alleged in the pretrial memorandum that respondent had prepared a substitute for petitioner’ sec_2002 income_tax return and a form sec_6020 certification and attached to the form transcripts of account for petitioner’ sec_2002 tax_year form_4549 income_tax examination changes and form 886-a explanation of items however those documents are not in the record and respondent produced no evidence showing that it is appropriate to impose the addition_to_tax for failure_to_pay_tax shown on petitioner’s return for the year in issue thus respondent has not met the burden of production under sec_7491 with respect to the addition_to_tax for failure to pay under sec_6651 petitioner made no argument that he was not liable for the additions to tax for for failure_to_file under sec_6651 or failure to pay estimated_tax under sec_6654 we conclude that petitioner is liable for the additions to tax for for failure_to_file under sec_6651 and for failure to pay estimated_tax under sec_6654 c whether petitioner is liable for a penalty under sec_6673 in the amendment to answer and at trial respondent contends that petitioner is liable for a penalty under sec_6673 on the grounds that petitioner made only frivolous arguments and instituted these proceedings primarily for delay the court may impose a penalty of up to dollar_figure if the taxpayer’s position or positions are frivolous or groundless or the proceedings were instituted primarily for delay sec_6673 a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir gilligan v commissioner tcmemo_2004_194 petitioner took frivolous positions before and during trial despite ample warnings before trial from respondent we conclude that petitioner instituted and maintained these proceedings primarily for delay we find that petitioner is liable for a penalty under sec_6673 in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
